 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANCISCO VARGAS,                                 No. 2:19-cv-0892 DB P
12                       Plaintiff,
13           v.                                         ORDER
14    WARDEN, CSP CORCORAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Upon screening plaintiff’s first amended complaint, this court found plaintiff

19   failed to state any potentially cognizable claims for relief. (June 13, 2019 Order (ECF No. 8).)

20   This court advised plaintiff of the legal standards for the claims he appeared to be attempting to

21   allege and gave plaintiff thirty days to file a second amended complaint.

22          Over thirty days have passed and plaintiff has not filed a second amended complaint or

23   otherwise responded to the court’s June 13 order. This court will give plaintiff one more

24   opportunity to file a second amended complaint. If he fails to do so, this court will recommend

25   this action be dismissed.

26   ////

27   ////

28   ////
                                                       1
 1            Accordingly, IT IS HEREBY ORDERED that within twenty days of the date of this order,

 2   plaintiff shall file a second amended complaint as described in the June 13, 2019 order.

 3   Plaintiff’s failure to do so will result in a recommendation that this action be dismissed.

 4   Dated: July 29, 2019
 5

 6

 7

 8

 9

10

11
     DLB:9
12   DB/prisoner-civil rights/varg0892.or sac

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
